IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
Robin Hendley, : Case No. 1:17-cv-409
Plaintiff,
Judge Susan J. Dlott
v.
Hamilton County Department of Job and _ : Final Order

Family Services, et al.,

Defendants.

On October 8, 2019, the Court issued an Order granting Defendants’ Motion to Dismiss
and Motion for Summary Judgment (“Order”). (Doc. 36.) In its Order, the Court gave notice
pursuant to Fed. R. Civ. P. 56(f)(2) that it intended to grant summary judgment on Plaintiff's
alleged § 1983 claims. Plaintiff cited 42 U.S.C. § 1983 along with Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 2000e, and the Age Discrimination in Employment Act, 29 U.S.C. §
623, as the basis for her employment discrimination claims based on race, gender, and age in
Counts 4 and 6 of her Complaint. However, neither Defendants nor Plaintiff addressed such §
1983 claims in their summary judgment briefing.

In its Order, the Court questioned whether Plaintiff alleged viable § 1983 claims based on
race, gender, and age but found that even if considered on the merits, summary judgment for
Defendants on those claims would be warranted. The Court provided Plaintiff with the deadline
of October 14, 2019 by which to file a written response to its notice of intent to grant summary
judgment on her § 1983 claims. Plaintiff has not filed any objection. The Court finds that
summary judgment for Defendants on the alleged § 1983 claims to be appropriate for the reasons

stated in its October 8, 2019 Order.
Finding summary judgment to be appropriate on all claims, this case shall be terminated
from the docket.

IT IS SO ORDERED.

Auton 9. Lee

 

Judge Susan J. Dlott
United States District Court

ba
